Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Status of the Claim
Claims 1-20 were previously pending and subject to a final office action mailed on March 10, 2022. Claims 1, 4-5, 7 and 15 are amended and claims 2-3, 6, 8-14 and 16-20 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed May 10, 2022 with respect to the 102/103 rejection has been fully considered and are persuasive.  The 35 USC 102/103 of claims 1-20 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vivian Chew (reg. no. 79,387) on June 15, 2022.
The application has been amended as follows: 
1. (Currently Amended) At a vehicle, a method for receiving an item comprising: in response to an activate command, configuring one or more physical partitions in the vehicle to open to provide access to a delivery compartment, wherein the one or more physical partitions physically restrict access to areas within the vehicle where access is not necessary for receiving the item; detecting that an item has been placed within the delivery compartment; notifying one or more authorized users of the detection; and in response to a de-activate command, reconfiguring the one or more reconfigurable physical partitions to close to prevent access to the delivery compartment, wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions along an X axis, a Y axis, and a Z axis to provide access to different compartments of the plurality of compartments in one of: a trunk, a backseat, a truck bed, or a cargo area, wherein the delivery compartment is one of a plurality of compartments disposed within a trunk, a backseat, a truck bed, or a cargo area of the vehicle.

2. (Original) The method of claim 1, further comprising: receiving a notification that the item is ready for delivery to the vehicle; notifying the one or more authorized users via that the item is ready for delivery to the vehicle; and receiving the activate command to activate delivery mode at the vehicle.

3. (original) The method of claim 2, further comprising receiving the de- activate command to de-activate delivery mode at the vehicle, wherein de-activating the delivery mode at the vehicle comprises reconfiguring the one or more reconfigurable physical partitions to close to prevent access to the delivery compartment.

4. (Canceled)

5. (original) The method of claim 1, wherein detecting that an item has been placed within the delivery compartment comprises receiving sensor data from one or more sensor monitoring the delivery compartment, and wherein the delivery compartment is a higher- security delivery compartment nested inside another compartment of the plurality of compartments.

6. (original) The method of claim 1, wherein detecting that an item has been placed within the delivery compartment comprises detecting selection of a switch at the vehicle, wherein the selection of the switch sends a switch input to indicate that the item has been placed within the delivery compartment.

7. (Currently Amended) A vehicle comprising: one or more processors; system memory coupled to the one or more processors, the system memory storing instructions that are executable by the one or more processors; one or more configurable physical partitions that can be configured to provide access to a delivery compartment at the vehicle and that can be configured to prevent access to the delivery compartment; one or more sensors for sensing contents of the delivery compartment; the one or more processors configured to execute the instructions stored in the system memory to receive delivery of an item at the delivery compartment, including the following: receive a notification that an item is ready for delivery to the vehicle; notify one or more authorized users via wireless communication that the item is ready for delivery to the vehicle; receive an activate command to activate delivery mode at the vehicle, the activate command received via wireless communication; subsequent to receiving the activate command, configure the one or more configurable physical partitions to open to provide external access to the delivery compartment, wherein the one or more configurable physical partitions physically restrict access to areas within the vehicle where access is not necessary for receiving the item; receive an indication that the item has been placed within the delivery compartment; and reconfigure the one or more configurable physical partitions to close to prevent external access to the delivery compartment, wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions along an X axis, a Y axis, and a Z axis to provide access to different compartments of the plurality of compartments, wherein the delivery compartment is one of a plurality of compartments disposed within a trunk, a backseat, a truck bed, or a cargo area of the vehicle.

8. (original) The vehicle of claim 7, further comprising the one or more processors configured to execute the instructions stored in the system memory to: notify the one or more authorized users via wireless communication that the item has been placed within the delivery compartment; and receive a de-activate command to de-activate delivery mode at the vehicle, the de-activate command received via wireless communication; and wherein the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions comprise the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions to close to prevent access to the delivery compartment in response to the de-activate command.

9. (Original) The vehicle of claim 8, wherein the one or more processors configured to execute the instructions stored in the system memory to receive a de-activate command to de- activate delivery mode at the vehicle comprises the one or more processors configured to execute the instructions stored in the system memory to receiving an indication that a setting was selected at a switch.

10. (Original) The vehicle of claim 7, wherein the one or more processors configured to execute the instructions stored in the system memory to receive a notification that an item is ready for delivery to the vehicle comprises receiving an electronic message from a deliver entity, the delivery entity selected from among a person and a robot.

11. (original) The vehicle of claim 7, further comprising the one or more processors configured to execute the instructions stored in the system memory to prior to reconfiguring the one or more reconfigurable physical partitions: activate a switch at the vehicle, the switch being physical or virtual and having a setting for indicating that the one or more reconfigurable partitions are to be reconfigured for delivery mode; and detect that the setting was selected at the switch.

12. (Original) The vehicle of claim 7, wherein the one or more processors configured to execute the instructions stored in the system memory to receive an indication that the item has been placed within the delivery compartment comprises the one or more processors configured to execute the instructions stored in the system memory to receive sensor data from the one or more sensors, the sensor data indicating that the item has been placed in the delivery compartment.

13. (Original) The vehicle of claim 7, wherein the one or more processors configured to execute the instructions stored in the system memory to receive an indication that the item has been placed within the delivery compartment comprising one or more processors configured to execute the instructions stored in the system memory to: send a video stream from a camera to a device associated with at least one of the one of more authorized users, the camera included in the one or more sensors; and receive a de-activate command from the device via wireless communication, the de- activate command instructing the vehicle to de-activate delivery mode at the vehicle.

14. (Original) The vehicle of claim 7, wherein the vehicle is one of: a car, a truck, a bus, or a van.

15. (Currently Amended) At a vehicle, a method for receiving delivery of an item at the vehicle, the method comprising: receiving an order for delivery of an item to the vehicle, the vehicle including a communication system and a remotely controllable delivery compartment; receiving a delivery signal at the vehicle, the deliver signal indicating that the item is ready for delivery to the vehicle; authenticating the delivery signal; activating a delivery mode at the vehicle to partition a compartment of the vehicle to open to accept delivery of the item, wherein one or more physical partitions physically restrict access to areas within the vehicle where access is not necessary for receiving the item, wherein the compartment is one of a plurality of compartments disposed within a trunk, a backseat, a truck bed, or a cargo area of the vehicle; reconfigure the one or more configurable physical partitions to close to prevent external access to the delivery compartment, wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions along an X axis, a Y axis, and a Z axis to provide access to different compartments of the plurality of compartments; receiving the item in the compartment; and receiving a delivery acknowledgement signal indicating that the item was delivered to the vehicle. 

16. (Original) The method of claim 15, wherein activating a delivery mode at the vehicle comprises granting restricted access to the compartment for delivery of the item.

17. (Original) The method of claim 15, wherein receiving a delivery signal comprises receiving a delivery signal from a remote device associated with an entity delivering the item, the entity selected from among: a person or a robot.

18. (Original) The method of claim 15, wherein activating a delivery mode at the vehicle comprises granting access to the compartment for delivery of the item by performing one or more of: unlocking the compartment and partitioning the compartment from other compartments at the vehicle.

19. (Original) The method of claim 15, wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service device in proximity to the vehicle.

20. (Original) The method of claim 15, wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service dispatch system when the item is in
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Oz (U.S. Patent Application Publication No. 2018/0240067) and Bhatt (U.S. Patent Application Publication No. 2015/0227882) as indicated in the March 10, 2022 final office action pages 3-12. 
The next closest prior art is “A Study on Amazon Prime Air for Feasibility and Profitability—A Graphical Data Analysis.” Published by IOSR Journals in 2014 discloses a method of delivering packages using unmanned aerial vehicles. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-3, and 5-20.
“wherein the compartment is one of a plurality of compartments disposed within a trunk, a backseat, a truck bed, or a cargo area of the vehicle; reconfigure the one or more configurable physical partitions to close to prevent external access to the delivery compartment, wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions along an X axis, a Y axis, and a Z axis to provide access to different compartments of the plurality of compartments;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628